Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tunnell, IV U.S. Patent 5,732,978.
Claim 1, Tunnell, IV discloses a map board assembly comprising at least one transparent sheet (26) (col. 3, lines 48-49) having a first surface and a second surface; and the first surface including a plurality of hooks (40) providing hook-and-loop adhesion (see Fig. 1).
Claim 2, a paper map (32) which is considered an original image abutting the second surface of the transparent sheet and visible through the transparent sheet.

Claim 7, the threaded stitching (27) is considered a frame secured to a perimeter of the transparent sheet (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell, IV in view of Bhatt et al U.S. Patent 6,447,298.
Regarding claims 4, 10 and 11, it is noted that Tunnell, IV fails to teach the sheet having hooks on the first surface disposed over the original image and the pen having a portion of a yarn secured to the hooks; wherein the original image is visible through the sheet as claimed.  However, Bhatt et al discloses it is known in the art to provide a sheet (S) having loop and hook surface and a pen (1) having a tubular body, a yarn or thread (5) extending through the tubular body 
As for claims 5, 8 and 12, the different characters and colors of the original image are considered aesthetic design and it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patetably distinguish over the prior art.  In re Seid, 73 USPQ 431 (USPQ 1947).
Claims 6 and 9, please see the above explanation for claim 7.
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. In response to Applicant’s argument that “the Velcro in Tunnell is not disclosed as being transparent”, claim 1 recites “a transparent sheet having a first surface and a second surface; and the first surface including a plurality of hooks providing hook-and-loop adhesion”, claim 1 only requires that the first and second surfaces are transparent, and the hooks providing hook-and-loop adhesion are not necessarily required to be transparent.  The transparent sheet (26) (col. 3, lines 48-49) having a first surface and a second surface; and the first surface including a plurality of hooks (40) providing hook-and-loop adhesion (see .
	As for claim 2, a paper map (32) is considered an “original image” abutting the second image of the transparent sheet and visible through the transparent sheet as clearly shown in Figs. 3 and 4.  Again, Applicant fails to specifically address the paper map (32) as mentioned in the above rejection.
	As for claim 10, Applicant failed to address the detailed explanations in the rejection of claim 10 as stated in the Office action dated 10/23/2020.  Therefore, it is submitted that such argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711